DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yuichi (JP Application Number 2014188467A) in view of Sano (United States Patent Application Publication 2014/0253924 A1).
With respect to claims 1 and 10, Yuichi discloses a projector comprising ([0001]:” The present invention relates to a light source device that uses light emitting elements such as semiconductor lasers of multiple different wavelength bands that can be used, for example, in an optical device such as a projector.”): a light source section that outputs first light that is laser light and second light that is laser light and has a spectrum different from a spectrum of the first light (see B1, G1 and R2); a photodetector (Ca, Kt and Km) that includes a wavelength variable filter (see Kt and Km) and detects an amount of the first light and an amount of the second light (disclosed by the operation of 6); and a processor that adjusts the amount of the first light outputted by the light source section or the amounts of the first light and the second light outputted by the light source section based on a result of the detection performed by the photodetector (discloses by the operation of fig.6; also see para. 0053).
Yuichi does not disclose wherein the photodetector includes a wavelength variable interference filter.
Sano discloses wherein the photodetector (see 5 and 32 in fig.1) includes a wavelength variable interference filter (see 5 in fig.1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and the wavelength variable filter of Yuichi with the wavelength variable interference filter of Sano to reduce noise and enhance the durability of the sensor system.

With respect to claim 9, Yuichi in view of Sano discloses the projector according to claim 1, Yuichi does not disclose wherein the wavelength variable interference filter includes a first reflection film, a second reflection film disposed with an inter-reflection-film gap interposed between the first reflection film and the second reflection film, and 
Sano discloses wherein the wavelength variable interference filter includes a first reflection film (55), a second reflection film (54) disposed with an inter-reflection-film gap interposed between the first reflection film and the second reflection film (see the gap there between in fig.3), and an actuator (56) that changes a size of the inter-reflection-film gap according to voltage applied to the wavelength variable interference filter (see the operation of fig.3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and the wavelength variable filter of Yuichi in view of Sano with the wavelength variable interference filter of Sano to reduce noise and enhance the durability of the sensor system.

Allowable Subject Matter
Claims 2-8 are allowed.
The prior art does not disclose or render obvious a light source section that outputs first light and second light; wherein the second light contains third light having a spectrum different from a spectrum of the first light and fourth light having a spectrum different from the spectrum of the first light and the spectrum of the third light, the projector further comprising: a light separator that separates the first light and the second light outputted from the light source section from each other and separates the separated second light into the third light and the fourth light; a modulator that modulates the first light having been separated by the light separator, the third light having been separated by the light separator, and the fourth light having been separated by the light separator in accordance with a projection image to be projected on a projection surface; a light combiner that combines the first light having been modulated by the modulator, the third light having been modulated by the modulator, and the fourth light having been modulated by the modulator with one another into fifth light; a projection lens that projects the fifth light on the projection surface; a photodetector that includes a wavelength variable interference filter and detects an amount of at least one of the first light, the second light, the third light, or the fourth light; and a processor that adjusts the amount of at least one of the first light, the second light, the third light, or the fourth light based on a result of the detection performed by the photodetector.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/           Examiner, Art Unit 2882